Case 9:21-cv-80546-AMC Document 36 Entered on FLSD Docket 09/09/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION

                          CASE NO. 21-80546-CIV-CANNON-Reinhart

  JASON GOLDSTEIN,

         Plaintiff,
  v.

  LUXOTTICA OF AMERICA INC.,

         Defendant.
                                                       /

                        ORDER ADOPTING MAGISTRATE JUDGE’S
                          REPORT AND RECOMMENDATIONS

         THIS CAUSE is before the Court upon Defendant’s Motion to Dismiss Plaintiff’s First

  Amended Class Action Complaint (the “Motion”) [ECF No. 22], filed on May 17, 2021. On

  August 4, 2021, the Court referred the case to Magistrate Judge Bruce E. Reinhart for a Report

  and Recommendation on any dispositive matters [ECF No. 32]. On August 27, 2021, Judge

  Reinhart issued a Report and Recommendation (“R&R”) recommending that the Motion be

  granted [ECF No. 33]. The R&R states that the parties shall file any objections within fourteen

  days of the date of service of the R&R [ECF No. 33, pp. 5–6]. Plaintiff timely filed an Objection

  to the R&R on September 7, 2021 [ECF No. 35].

         The Court has conducted a de novo review of the R&R, Plaintiff’s Objection, and the record

  in this case and is otherwise fully advised in the premises. See Williams v. McNeil, 557 F.3d 1287,

  1291 (11th Cir. 2009) (citing 28 U.S.C. § 636(b)(1)). Upon review, the Court finds the R&R to

  be well reasoned and correct. The Court therefore agrees with the analysis in the R&R and

  concludes that the Motion should be GRANTED for the reasons set forth therein.
Case 9:21-cv-80546-AMC Document 36 Entered on FLSD Docket 09/09/2021 Page 2 of 2

                                                    CASE NO. 21-80546-CIV-CANNON-Reinhart


          Accordingly, it is ORDERED and ADJUDGED as follows:

          1.     The R&R [ECF No. 33] is ADOPTED.

          2.     Defendant’s Motion to Dismiss Plaintiff’s First Amended Class Action Complaint

                 [ECF No. 22] is GRANTED.

          3.     Plaintiff’s First Amended Class Action Complaint [ECF No. 16] is DISMISSED

                 WITH PREJUDICE.

          4.     The Clerk of Court shall CLOSE this case.

          DONE AND ORDERED in Chambers at Fort Pierce, Florida this 8th day of September

  2021.



                                                        _________________________________
                                                        AILEEN M. CANNON
                                                        UNITED STATES DISTRICT JUDGE
  cc:     counsel of record




                                                2
